          Case 2:19-cv-01583-RFB-BNW Document 30 Filed 01/21/20 Page 1 of 2



 1 ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2 GREENBERG TRAURIG, LLP

 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773
   Facsimile: (702) 792-9002
 5 Email: swanise@gtlaw.com

 6 CHRISTOPHER J. NEUMANN, ESQ.
     Admitted Pro Hac Vice
 7 MATTHEW L. CROCKETT, ESQ.

 8 Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15 Street, Suite 3300
          th

   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: neumannc@gtlaw.com
11
           crockettm@gtlaw.com
12

13 Counsel for Defendants

14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF NEVADA
16   KERESHA WOODS,                                    CASE NO. 2:19-cv-01583-RFB-BNW
17                              Plaintiff,             STIPULATION AND [PROPOSED]
18                                                     ORDER TO HOLD A CONFERENCE
            v.                                         CALL WITH MAGISTRATE JUDGE
19
     C. R. BARD, INC.; BARD PERIPHERAL
20   VASCULAR, INCORPORATED,
21
                                 Defendants.
22

23

24         COME NOW, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or
25 “Defendants”) and Plaintiff Keresha Woods (“Plaintiff”), by and through their undersigned

26 counsel of record, and hereby stipulate that a conference call shall be scheduled for January 21,

27 2020 at _______
            4      p.m., by and between counsel for the parties before the Honorable Magistrate
28 Judge Weksler to discuss timing issues regarding Plaintiff’s Motion for Leave to Intervene for


                                                   1
           Case 2:19-cv-01583-RFB-BNW Document 30 Filed 01/21/20 Page 2 of 2



 1 the Limited Purpose of Seeking Consolidation Per FRCP 42 and LR 42-1, presently scheduled

 2 for hearing on January 23, 2020 at 3:30 p.m. (Pacific Time), and the Motion to Consolidate for

 3 Trial Per FRCP 42 and LR 42-1, currently pending in Reece Freeman, et al., v. C. R. Bard Inc.,

 4 et al., Case No. 2:19-cv-01572-RFB-EJY. 1

 5         IT IS SO STIPULATED.
 6         Respectfully submitted this 21st day of January 2020.
 7         WETHERALL GROUP, LTD.                            GREENBERG TRAURIG, LLP
 8

 9   By:    /s/ Peter C. Wetherall                         By: /s/ Eric W. Swanis
            PETER C. WETHERALL, ESQ.                           ERIC W. SWANIS, ESQ.
10          Nevada Bar No. 4414                                Nevada Bar No. 6840
11          pwetherall@wetherallgroup.com                      10845 Griffith Peak Drive, Suite 600
            9345 W. Sunset Road, Suite 100                     Las Vegas, Nevada 89135
12          Las Vegas, Nevada 89148
            Telephone: (702) 838-8500                           CHRISTOPHER J. NEUMANN, ESQ.*
13
            Facsimile: (702) 837-5081                           MATTHEW L. CROCKETT, ESQ.*
14                                                              GREENBERG TRAURIG, LLP
            Counsel for Plaintiffs                              1144 15th Street, Suite 3300
15
                                                                Denver, Colorado 80202
16                                                              Telephone: (303) 572-6500
                                                                *Admitted Pro Hac Vice
17         IT ISshall
       Counsel   SO ORDERED
                      be connected to the conference call
       by dialing (877) 810-9415 and entering Access            Counsel for Defendants
18     Code  2365998January    21, 2020
                      by 3:55 p.m.
           DATED:
19     IT IS SO ORDERED                           ORDER
20        IT ISJanuary
                SO ORDERED.
       DATED:          21, 2020
21        __________________________________________________
                                          BRENDA WEKSLER
22        BRENDA WEKSLER                  UNITED STATES MAGISTRATE JUDGE
          UNITED STATES MAGISTRATE JUDGE
23     __________________________________________________
                                         Dated this ____ day of January 2020.
24     BRENDA WEKSLER
       UNITED STATES MAGISTRATE JUDGE
25

26
   1
     Plaintiffs in the following cases have likewise filed Motions to Intervene in the Freeman case: Singer
27 v. C. R. Bard, Case No. 2:19-cv-01579 JCM-BNW; Torres v. C. R. Bard, Case No. 2:19-cv-01582-KJD-

28 BNW; Sekuler v. C. R. Bard, Case No. 2:19-cv-1585-KJD-BNW, and Spilotro v. C. R. Bard, Case
   No. 2:19-cv-01586-KJD-BNW.


                                                       2
